Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 1 of 11




           EXHIBIT A
                                              Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 2Clerk
                                                                                                         of 11
                                                                                                             of the Superior Court
                                                                                                                *** Electronically Filed ***
                                                                                                                    M. Bouise, Deputy
                                                                                                                  9/8/2020 11:12:59 AM
                                     Person/Attorney Filing: Maggie Simoneaux                                       Filing ID 11978526
                                      Mailing Address: 2731.5 East Coast Hwy.
                                      City, State, Zip Code:Corona Del Mar,CA 92625
                                     Phone Number:(949)432-3802
                                      E-Mail Address:andrew @khtriallawyers.com
                                     [ ]Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number:035916,Issuing State: AZ

                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                             IN AND FOR THE COUNTY OF MARICOPA

                                       Mark Sottile
                                       Plaintiff(s),                                         Case No. CV2020-010901
                                       V.
                                       Joseph Sottile, et al.                                SUMMONS
                                       Defendant(s).

                                     To:Joseph Sottile

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY.IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                       1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                          served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W.Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20)CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #4934897




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                 Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 3 of 11




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.


                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: September 08, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10)judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer,contact Lawyer Referral Service at 602-257-4434 or hups://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #4934897




                                                                                                               2
                                              Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 4 of 11



                                                                                               Clerk of the Superior Court
                                                                                              *** Electronically Filed ***
                                                                                                   M. Bouise,Deputy
                                                                                                 9/8/2020 11:12:59 AM
                                                                                                  Filing ID 11978524
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorney:
                                     Maggie Simoneaux
                                     Bar Number: 035916, issuing State: AZ                  CV2020-010901
                                     Law Firm: Knypstra Hermes
                                     2731.5 East Coast Hwy.
                                     Corona Del Mar, CA 92625
                                     Telephone Number: (949)432-3802
                                     Email address: andrew@khtriallawyers.com


                                     Plaintiff:
                                     Mark Sottile


                                     Defendants:
                                     Joseph Sottile


                                     BRP US, Inc.


                                     Discovery Tier t3


                                     Case Category: Other Civil Case Categories
                                     Case Subcategory: other
AZturboCourt.gov Form Set #4934897
          Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 5Clerk
                                                                     of 11
                                                                         of the Superior Court
                                                                                     *** Electronically Filed ***
                                                                                         M. Bouise,Deputy
                                                                                       9/8/2020 11:12:59 AM
                                                                                         Filing ID 11978523
     Maggie Simoneaux-Cuaso
 1   maggie@khtriallawyers.com
     Arizona State Bar No. 035916
 2   Knypstra Hermes LLP
     2731 Y2 E Coast Hwy
 3   Corona Del Mar, CA 92625
     Tel: (949)432-3802
4    Fax: (949)432-3803
 5
     Attorneys for Plaintiff Mark Sottile
 6
                                       SUPERIOR COURT OF ARIZONA
 7                                         MARICOPA COUNTY
 8
     MARK SOTTILE, an individual,                            Case No.:         CV2020-010901
9
10                   Plaintiff,                              COMPLAINT
                                                            (Tort — Motor Vehicle; Defective Product(s);
11            V.                                             Strict Liability; Negligence)

12   JOSEPH SOTTILE, an individual; BRP US,INC.,             Tier 3
13   a Delaware Corporation; and JOHN and JANE
     DOES 1 through 10,                                      Trial by Jury Requested
14
                     Defendants.
15

16
17

18            Plaintiff, by and through counsel undersigned, and for his Complaint against Defendants,

19   alleges as follows:

20                                 PARTIES,JURISDICTION AND VENUE

21            1. Plaintiff Mark Sotille is and was a resident of St. Paul, Minnesota at all relevant times.

22            2. Defendant Joseph Sottile is and was a resident of Maricopa County, Arizona at all relevant

23   times.

24            3. Defendant BRP US, Inc. ("BRP") is a Delaware corporation with corporate headquarters

25   located in Plano, Texas. BRP is authorized to conduct business in the State of Arizona, conducts

26   business in Arizona, and derives significant revenue from its activities in Arizona. BRP can be served

27   with process through its registered agent, CT Corporation System, 3800 N. Central Ave., Suite 460,

28   Phoenix, Arizona 85012.


                                                     COMPLAINT
          Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 6 of 11




 1            4. Defendants John and Jane Does 1-10 are persons and entities whose true identities are
2    unknown to Plaintiff, who together with named Defendants contributed to causing Plaintiff's injuries

 3   and damages. Plaintiff will amend his Complaint when the true names of those defendants becomes

4    known.

5

6                                        GENERAL ALLEGATIONS

7           5. Plaintiff incorporates by reference all prior allegations contained in this Complaint.

8           6. On April 12, 2019, at approximately 11:35 a.m., Defendant Joseph Sottile, the driver of a

9    Can-Am Maverick X3 side by side utility terrain vehicle, was traveling southeast on West Hastings
10   Way just east of West Hidden Treasure Way in the City of Anthem, County of Maricopa, Arizona,
11   when he negligently and carelessly failed to control the location and speed of his vehicle, causing it to

12   roll onto the passenger side and end up on its roof

13                                                 COUNT I
14                                              NEGLIGENCE

15          7. Plaintiff incorporates by reference all prior allegations contained in this Complaint.

16          8. Defendant Joseph Sottile owed Plaintiff a duty of care to operate his vehicle in a safe,
17   reasonable and attentive manner. Defendant breached his duty of care owed to Plaintiff when he failed
18   to operate his vehicle in a safe, reasonable and attentive manner and when he failed to use due care to
19   avoid causing a rollover accident. Defendant breached his duty of care owed to Plaintiff when he

20   operated his vehicle in such a negligent manner so as to cause the accident, as described in this
21   Complaint, in which Plaintiff was injured. Said accident and injuries were caused by the negligence of

22   Defendant without any negligence or contribution on the part of the Plaintiff          As a direct and

23   proximate result of Defendant's negligence, Plaintiff suffered a brain injury, facial fractures, spinal
24   injuries, contusions, bruising, pain and suffering and other damages.

25          9. BRP owned Plaintiff a duty to use reasonable care in the design, testing, manufacture,

26   inspection, assembly, installation, distribution, maintenance, and/or sale of the subject vehicle.

27   Defendants were negligent in the design, testing, manufacture, inspection, assembly, installation,

28   distribution, maintenance and/or sale of the subject vehicle. As a direct and proximate result of such


                                                   COMPLAINT
                                                      -2-
          Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 7 of 11




 1   negligence and carelessness, the subject vehicle caused Plaintiff to suffer a brain injury, facial
 2   fractures, spinal injuries, contusions, bruising, pain and suffering and other damages.

 3                                                   COUNT II
4                                                 Negligence Per Se
 5           10. Plaintiff incorporates by reference all prior allegations contained in this Complaint.

6            1 1. At relevant times, Defendant Joseph Sottile, owed a duty to comply with applicable

 7   statutes, regulations, and rules related to the safe operation of a motor vehicle in the State of Arizona.

 8           12. Defendant breached this duty when he failed to control the speed of his vehicle, as
9    required by A.R.S. § 28-701(A).

10           13. Plaintiff was, at the time of the collision, within the class of persons whom the above-

11   referenced statutes were meant to protect.
12          14. Defendant's failure to comply with the above referenced statute created the type of
13   accident against which the law was designed to protect.
14           15. Defendant's failure to comply with the above-referenced statute was the direct and
15   proximate cause of Plaintiff's injuries and damages and thus constitutes negligence per se.
16                                                  COUNT III
17                                     Strict Liability — Product Liability

18           16. Plaintiff incorporates by reference all prior allegations contained in this Complaint.
19           17. The failed BRP vehicle roll bar was designed, manufactured, and sold by BRP. At the

20   time of the subject accident, the subject BRP vehicle was equipped with an inadequate and

21   substandard roll bar.
22           18.   At the time the subject vehicle was sold, BRP was in the business of designing,

23   manufacturing, marketing, and selling vehicles such as the subject vehicle.
24           19. At the time the subject vehicle left the possession of BRP, it was defective in design and
25   manufacture, constituting an unreasonably dangerous product. The product was dangerous to an

26   extent beyond that which would be contemplated by the ordinary user of the product with the ordinary

27   knowledge common to the community as to the product's characteristics. The risks of danger in the

28   design of the subject vehicle outweighed any benefits of the design. The defective and unreasonably


                                                     COMPLAINT
                                                        -3-
          Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 8 of 11




 1   dangerous design and manufacture of the subject vehicle was a producing and proximate cause of the
 2   injuries to Plaintiff and his damages.

 3          20. At the time the subject vehicle was sold, the product was in the same condition as it was

4    when it left the manufacturer. At the time of the accident, the subject vehicle was in the same

 5   condition as it was when it left the manufacturer's possession. No substantial material alterations were

6    Made to the subject vehicle.

 7
 8                                       DEMAND FOR JURY TRIAL

9           21. Plaintiff demands a trial by jury on all issues so triable.
10

11                                            PRAYER FOR RELIEF
12          22. WHEREOF,Plaintiff requests that the Court enter judgment against the defendants as
13   follows:
14          1. For Plaintiff's general and special damages;

15          2. For Plaintiffs costs incurred in pursuing these claims;
16          3. For pre and post-judgment interest to the extent provided by law;
17          4. For such further relief as the Court deems just and fair.

18
19   Dated on this 3rd day of September, 2020 by:
20                                                                 Knypstra Hermes LLP
21
                                                                    rrnGMWSIV-053-aW
22
                                                                   Maggie Simoneaux-Cuaso,
23                                                                 Attorney for Plaintiff

24

25

26

27

28


                                                    COMPLAINT
                                                       -4-
                                              Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 9Clerk
                                                                                                         of 11
                                                                                                             of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                   M. Bouise, Deputy
                                                                                                                 9/8/2020 11:12:59 AM
                                      Person/Attorney Filing: Maggie Simoneaux                                     Filing ID 11978525
                                      Mailing Address: 2731.5 East Coast Hwy.
                                      City, State, Zip Code: Corona Del Mar,CA 92625
                                     Phone Number:(949)432-3802
                                     E-Mail Address:andrew@khtriallawyers.com
                                     [0]Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number:035916,Issuing State: AZ


                                                           IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                      Mark Sottile
                                      Plaintiff(s),                                         Case No. CV2020-010901
                                      V.
                                      Joseph Sottile, et al.
                                                                                            CERTIFICATE OF
                                      Defendant(s).                                         COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                      RESPECTFULLY SUBMITTED this


                                                                       By: Maggie Simoneaux /s/
                                                                           Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #4934897
Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 10 of 11




            EXHIBIT B
       Case 2:20-cv-01992-JAT Document 1-1 Filed 10/14/20 Page 11 of 11

                                                                        "#$%&'# () *$('#++
                                                                        ,$-.+/&00-1
                                                                        "#$"%$%#%#
                                                                        &' ()* +,-./0 123234315
,23      67089; (7;*/<9/0
         =>? @A B;CD
         E%F A8GH)I/JK A8D
         L7<C),08M N& H#O %(#

453      *$('#++ "#$%#6 &. 7$&8(.-

9243     =>? @A B+&D PQ)-/I89C A878/R QOS




5;<=2"5> 745 <2*?5" 29 =5@7= *42<5"" 45<5?A5> BC ,D5 ",7,E,24C 7@5;, 29 ,D5 7B2A5 <2F*7;C 7" 92==2G"3
""""
,?,=5 29 7<,?2;3                  6\>] A^''B(OM O'&DM ?('_D YID H^AO?` A^''B(OM O'&DM O' \(DM Q_'AD $$ '^R =>? @AM
                                  B+&DM O'&D
                                  "#$% &'()*%+#,)- ,./%&0
>2<EF5;,H"I "54A5>3               D
<2E4,J7@5;<C3                     +);/ AJ/C9T9/U
                                  &7I/ a &L%#%##"#5#"
;7,E45 29 7<,?2;3                 ?/0I);7< B;b,0V
2; GD2F *42<5"" G7" "54A5>3       & ' &)0J)0789); AVI8/-M ?K)/;9cM \d
>7,5 7;> D2E4 29 "54A?<53         =V ?0)C/II A/0Y/0 ); "#$"%$%#%# 78 "1R#"
KE4?">?<,?2; "54A5> 3             \09e);7
7**5747;<5 24 7;"G54 >E53         +);/ AJ/C9T9/U
7,,24;5CH"I J "5;>54H"I3          +);/ AJ/C9T9/U
45F74L"3                          'K/ U)C,-/;8I 0/C/9Y/U K7Y/ .//; -)U9T9/U 8) 0/T</C8 8K/ ;7-/ )T 8K/ /;898V ./9;*
                                  I/0Y/UD
7<,?2; ?,5F"3                     &' K7I 0/879;/U 8K/ C,00/;8 <)*M >/879; Q78/R "#$"%$%#%#M OcJ/C8/U ?,0*/ Q78/R
                                  "#$"E$%#%#

                                  B-7*/ A^?
                                  O-79< +)89T9C789);M 67089; (7;*/<9/0 -7089;D<7;*/<9/0f.0JDC)-

                                  O-79< +)89T9C789);M H,<9/ 6)0/< b,<9/D-)0/<f.0JDC)-

"?@;5>3                           & ' &)0J)0789); AVI8/-
7>>45""3                          "%#5 + ^07;*/ A8
                                  g9<-9;*8);M QO "53#"G""%#
9($ MN#+0&(.+3                    3FFG4#"G3%1%
                                  O7I8'/7-%f[)<8/0IX<,[/0DC)-




                                                                        ?7*/ " )T " $ ]+
                                                                        B;T)0-789); U9IJ<7V/U ); 8K9I 807;I-9887< 9I T)0 &'
                                                                        &)0J)0789);WI 0/C)0U X//J9;* J,0J)I/I );<V 7;U 9I J0)Y9U/U 8)
                                                                        8K/ 0/C9J9/;8 T)0 Z,9CX 0/T/0/;C/D 'K9I 9;T)0-789); U)/I ;)8
                                                                        C);I898,8/ 7 </*7< )J9;9); 7I 8) 8K/ ;78,0/ )T 7C89);M 8K/
                                                                        7-),;8 )T U7-7*/IM 8K/ 7;I[/0 U78/M )0 7;V 9;T)0-789);
                                                                        C);879;/U 9; 8K/ U)C,-/;8I 8K/-I/<Y/ID >/C9J9/;8 9I
                                                                        0/IJ);I9.</ T)0 9;8/0J0/89;* I79U U)C,-/;8I 7;U T)0 87X9;*
                                                                        7JJ0)J0978/ 7C89);D A9*;78,0/I ); C/089T9/U -79< 0/C/9J8I
                                                                        C);T90- 0/C/9J8 )T J7CX7*/ );<VM ;)8 C);8/;8ID
